Title: To James Madison from William Kirkpatrick, 29 September 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


29 September 1804, Málaga. “Altho’ I have already transmitted duplicate of my last Letter to you of the 30 Ulto. I take the liberty of again enclosing a Copy for your Information.
“The Sickness therein mentioned, continued to encrease with amazing rapidity, untill about the 12 of this month, the mortality by the distributed Lists having at times exceeded 300. tho’ I am positively assured as many as 500 were some days carried off, but omitted to be counted, in order not to Augment, the general Consternation that prevailed among the remaining Inhabitants. The fatal distemper has since been progressively on the decline, now the Deaths do not exceed 40 or 50 ⅌ day, or the total number of Sick in the City Suburbs & Hospitals 1300. It is therefore believed & with some foundation⟨,⟩ every symptom will disappear by the middle, or End of next month, & the same at Velez Malaga where a vast number of the Inhabitants have died. It however has not spread to the Village, by the Sea Side from whence Shipments are made called the Town of Velez tho’ only three miles distant, but this Government ordered that Bay equally to be shut, so that no Goods of any denomination have been shipt from either for this month past. At none of the other Ports, or Bays of the Kingdom of Granada, has any Symptom of the same disease appeared, tho’ I am sorry to say it has extended its baneful effect, to the inland Towns of Antequera, Montella, Ecija, Lucena, & even a trifle in the Capital Granada, & I am now informed has manifested itself in Cadiz, Gibraltar, Cartagina, and Alicante, I should not be surprized it was yet to spread to every other Port of Spain in the Mediterranean.
“As the Captain General residing in Granada is considered the principal Cause of such a general devastation by not having adopted timely measures to prevent the Propagation of the Contagion, he has been Deprived of his Employ, and the Command given to General Morla, formerly Captain General of Cadiz.
“Inclosed you will find Extract of a Letter I have just received from Mr Higgins Navy Agent at Malta, giving an Account of a very desperate but glorious Attack on the Dey of Tripoly’s forces, which tho’ Attended with some loss, has been Crowned with Success, and I trust may be the means of bringing about an honorable, and Lasting Peace.”
